Citation Nr: 1140276	
Decision Date: 10/31/11    Archive Date: 11/07/11

DOCKET NO.  04-39 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an effective date earlier than September 8, 1992, for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.

3.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to the provisions of 38 U.S.C.A. § 1318 (West 2002).


REPRESENTATION

Appellant represented by:	Jill Mitchell, Attorney-at-Law



WITNESSES AT HEARING ON APPEAL

The appellant and the Veteran's son


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to October 1969.  The Veteran died in July 2002; the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  A March 2003 rating decision denied entitlement to service connection for the cause of the Veteran's death and entitlement to DIC per § 1318.  A notice of disagreement was filed in July 2003, a statement of the case was issued in November 2004, and a substantive appeal was received in November 2004.  A March 2009 rating decision denied entitlement to an earlier effective date for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes.  A notice of disagreement was filed in April 2009, a statement of the case was issued in September 2009, and a substantive appeal was received in November 2009.  The appellant testified at a Board hearing in September 2010; the transcript is of record.




FINDINGS OF FACT

1.  In a written submission received by the Board on September 20, 2010, the appellant withdrew the appeal of entitlement to an effective date earlier than September 8, 1992, for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes.  

2.  The Veteran's death certificate shows that he died on July [redacted], 2002, and the immediate cause of death was pancreatic cancer.

3.  Diabetes mellitus, type II, contributed substantially and materially to the Veteran's principal cause of death.

4.  The issue of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is moot in light of the award of service connection for the cause of the Veteran's death.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to an effective date earlier than September 8, 1992, for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).

2.  Diabetes mellitus, type II, contributed substantially or materially to the cause of the Veteran's death.  38 U.S.C.A. §§ 1310, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).

3.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed as moot.  38 U.S.C.A. § 7104 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.

In this case, the appellant withdrew her appeal of entitlement to an effective date earlier than September 8, 1992, for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes, in a September 20, 2010 written submission.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and the issue of entitlement to an effective date earlier than September 8, 1992, for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes, is dismissed.

Veterans Claims Assistance Act of 2000 (VCAA)

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In light of the favorable decision as it relates to the finding that service connection is warranted for the cause of the Veteran's death, no further discussion of VCAA is necessary with regard to whether VA complied with the notice and assistance provisions.  

Entitlement to service connection for the cause of the Veteran's death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  3.312(c)(4).

During the Veteran's lifetime, service connection was in effect for schizophrenic reaction, paranoid type, rated 100 percent disabling, and diabetes mellitus, type II, rated 20 percent disabling.  

The Veteran's death certificate reflects that the immediate cause of death was pancreatic cancer.  The appellant, who is the Veteran's surviving spouse, asserts that the Veteran's cause of death was caused by or substantially contributed to by his service-connected diabetes mellitus, type II, and paranoid schizophrenia.

An April 2005 VA opinion states that the Veteran's diabetes mellitus was not the cause of the Veteran's pancreatic cancer.  The rationale for the opinion was based on the lack of any conclusive scientific data in the literature supporting that finding.

An August 2006 private opinion from Fadi Abou-Issa, M.D., states that the Veteran had been diagnosed with paranoid schizophrenia for many years even before his diagnosis of type II diabetes mellitus.  He was diagnosed with type II diabetes mellitus for 14 years.  He was not compliant with diet or medications.  His diabetes apparently got complicated with nephropathy, peripheral vascular disease and neuropathy.  He had diffuse atherosclerosis manifested by symptomatic ischemic changes to lower extremities.  He had amputation to one of his limbs as a result of cellulites and vascular disease.  His condition continued to complicate.  His last hospital admission was for cholestatic jaundice, which turned out to be the result of pancreatic carcinoma.  This diagnosis was made one week prior to his demise.  The Veteran had multiple complications that led to his rapid death after diagnosis of pancreatic carcinoma.  Dr. Abou-Issa opined that the Veteran's "diagnosis is a diabetes mellitus complicated with nephropathy, neuropathy, severe peripheral vascular disease and atherosclerosis."  He was diagnosed shortly before his death with pancreatic carcinoma, which has a survival rate, untreated, less than three months.  The presence of complicated diabetes mellitus significantly contributed to his rapid death after the diagnosis of pancreatic carcinoma.

A February 2007 VA opinion states that the Veteran's cause of death listed on the death certificate was pancreatic cancer.  His diabetes mellitus did not cause his pancreatic cancer.  There is nothing found in any of the literature reviewed that supports the conclusion of diabetes mellitus as the cause of pancreatic cancer.  There is evidence that he suffered from numerous complications caused by poorly controlled diabetes mellitus.  The complications, which included coronary artery disease, peripheral vascular disease, and diabetic nephropathy, significantly increased his chances of dying from diabetes related complications.  However, there are no other contributing causes of death listed on his death certificate.  Pancreatic cancer has an extremely poor prognosis.  The examiner stated that to suggest that he would have survived if he did not have diabetes is a statement I don't think any physician would be willing to make.

A December 2010 private opinion from Arrica Canty, RN, BSN, CLNC, contains information related to diabetes mellitus and pancreatic cancer.  The medical records reflect that the Veteran was noncompliant with his diabetes mellitus treatment regimen for many years.  An A1C blood test measures the average blood sugar over the previous two to three months.  It is used to measure how well diabetes is managed.  The Veteran's A1C levels were as high as 8.5 percent.  The A1C goal for someone with diabetes is less than 7 percent.  Secondary to diabetes mellitus, he developed peripheral vascular disease (PVD) and peripheral neuropathy.  He underwent a left total knee amputation without complications in May 2002, secondary to PVD.  He also suffered from hypertension, coronary artery disease, hyperlipidemia, and had a history of a myocardial infarction (heart attack).  

He was hospitalized in July 2002 with complaints of weakness, decreased level of consciousness, decreased appetite, abdominal pain, and vomiting for approximately two to three weeks.  An abdominal CT and biopsy of the pancreas yielded a diagnosis of pancreatic cancer with metastasis to the liver.  He expired on July [redacted], 2002; the final diagnoses included pancreatic cancer with liver metastasis, insulin-dependent diabetes mellitus, hypertension, coronary artery disease, and peripheral vascular disease.  

Ms. Canty referred to Dr. Abou-Issa's opinion noting that while Dr. Abou-Issa did not describe the Veteran's diabetes mellitus complications as it related to the Veteran's death, it is a medical fact that diabetes mellitus complications, such as PVD and heart disease, can create an added stress to one's body which makes it more difficult to withstand additional stressors, such as cancer.

Ms. Canty stated that there was very little clinical documentation detailing the specifics of the Veteran's diabetes mellitus complications due to his chronic noncompliance, as it relates to his pancreatic cancer and subsequent demise.  In my opinion, based on the limited clinical evidence, one cannot specifically detail how the Veteran's diabetes mellitus complications hastened his death.  

Ms. Canty stated that the April 2005 VA examiner's statement "is not true as there are multiple authoritative research studies and articles linking diabetes to pancreatic cancer, including studies reported by the National Institute of Health."  

Numerous studies report type II diabetes mellitus as being a significant risk factor for pancreatic cancer.  Further more people with diabetes mellitus present with more advanced tumors and have a shortened survival.  The Veteran's pancreatic cancer was diagnosed in the late stages of his disease, such that he was not a surgical candidate and only comfort measures were provided.  He expired 13 days after being diagnosed with pancreatic cancer.  According to the National Cancer Institute, men with glucose levels in the range of diabetes were twice as likely to develop pancreatic cancer as men with normal glucose levels.  Pancreatic cancer was listed as one of the cancers that tend to occur with type II diabetes mellitus among adults.  

Ms. Candy stated that the overwhelming body of research proves diabetes is a strong risk factor for pancreatic cancer, especially in long-standing diabetes greater than five years prior to pancreatic cancer diagnosis.  The Veteran was diagnosed with diabetes mellitus approximately 10 years prior to being diagnosed with pancreatic cancer.  Although he had other risk factors for pancreatic cancer, one cannot determine with certainty the exact cause of his pancreatic cancer.  Thus, given the Veteran's long-standing diabetes mellitus with its many complications, Ms. Candy opined that it is at least as likely as not that the Veteran's service-connected diabetes caused his pancreatic cancer which resulted in a hastened death.  

A September 2011 opinion from the Veterans Health Administration contains a discussion of the risk factors that have been identified to potentially lead to pancreatic cancer.  The examiner explained that in a recent meta-analysis of 36 epidemiological studies, it was found that the presence of diabetes mellitus increases the risk of pancreatic cancer by 82 percent.  The mechanism by which diabetes mellitus can cause pancreatic cancer is not fully understood.  A possible mechanism is that hyperglycemia promotes hyper-insulinemia and activation of insulin-like growth factor 1, which stimulates cell proliferation.  Recently, a hospital-based case control study that included 973 patients with pancreatic cancer demonstrated that meformin use was associated with reduced risk and insulin use was associated with increased risk of pancreatic cancer in diabetic patients.  The examiner states that it is likely that part of the patients poorly controlled diabetes during his last years of life could have been aggravated by the pancreatic cancer itself.  This is reverse causality, in which destruction of islet cells by malignant tissue may precipitate diabetes or aggravate diabetes in patients with diagnosis of diabetes mellitus.  It is also highly likely that his diabetes occurred long before he developed pancreatic cancer.  His diabetes was diagnosed more than 10 years prior to his demise.  There is clear evidence in the literature that diabetes mellitus that was diagnosed more than 10 years before cancer onset is a risk factor for pancreatic cancer.  The examiner concluded that there are many risk factors that can contribute to pancreatic cancer and many of them were present in the Veteran.  The examiner opined that there is sufficient evidence in the literature to support that diabetes mellitus, type II, can contribute in the long run to the development of pancreatic cancer.  The examiner stated that the opinion was consistent with Ms. Canty's opinion.

In consideration of the opinions of Ms. Canty and the VHA medical examiner, the Board has determined that the Veteran's service-connected diabetes mellitus, type II, was a contributing factor to his death.  The Board accepts these opinions as being the most probative medical evidence on the subject, as such were based on a review of all historical records, and contains detailed rationale for the medical conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  The April 2005 VA negative etiological opinion is entitled to no probative weight as there are studies cited by the other examiners which cite a relationship between diabetes mellitus and pancreatic cancer.  With regard to the February 2007 VA negative etiological opinion, the Board has also assigned limited probative weight to this opinion as it is not necessary to show that the diabetes mellitus caused the Veteran's pancreatic cancer, but rather that his diabetes mellitus contributed substantially or materially to the cause of death.  In this case, in light of the opinions of Ms. Canty and the VHA medical examiner, which both cite to applicable studies and contain supporting rationale, the Board finds that the Veteran's diabetes mellitus, type II, contributed substantially and materially to his cause of death and entitlement to service connection for the cause of the Veteran's death is established.


Entitlement to DIC under 38 U.S.C.A. § 1318

Inasmuch as the Board's decision above constitutes a full grant of the benefit sought on appeal with respect to the issue of entitlement to service connection for the cause of the Veteran's death, the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 is rendered moot, as the appellant would be entitled to no additional benefits by virtue of a grant of DIC under the provisions of 38 U.S.C.A. § 1318.  See Mintz v. Brown, 6 Vet. App. 277 (1994) (the Board does not have jurisdiction to review a case if no benefit would accrue to the claimant). 

Therefore, in light of the Board's decision granting service connection for the cause of the Veteran's death, the section 1318 appeal is moot and is dismissed.  38 U.S.C.A. § 7104; Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to an effective date earlier than September 8, 1992, for the grant of service connection for diabetes mellitus, type II, for accrued benefit purposes, is dismissed.

Entitlement to service connection for the cause of the Veteran's death is granted.

The claim of entitlement to dependency and indemnity compensation benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


